POWER OF ATTORNEY We, the undersigned officers and Trustees of the following trusts, each a Massachusetts business trust (the “Trust”) do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma, Frederick S. Marius or Deidre E. Walsh, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements and any and all amendments (including post-effective amendments) to such Registration Statements on Form N-2 filed on behalf of each Trust with the Securities and Exchange Commission in respect of any class of shares of beneficial interest and other documents and papers relating thereto: eUnitsTM 2 Year U.S. Market Participation Trust II:Upside to Cap / Buffered Downside eUnitsTM 2 Year U.S. Market Participation Trust II:Upside to Cap / Buffered Downside eUnitsTM 2 Year U.S. Market Participation Trust III:Upside to Cap / Buffered Downside eUnitsTM 2 Year U.S. Market Participation Trust IV:Upside to Cap / Buffered Downside eUnitsTM 2 Year U.S. Market Participation Trust V:Upside to Cap / Buffered Downside eUnitsTM 2 Year U.S. Market Participation Trust VI:Upside to Cap / Buffered Downside IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Duncan W. Richardson Duncan W. Richardson President and Principal Executive Officer March 12, 2012 /s/ Barbara E. Campbell Barbara E. Campbell Treasurer and Principal Financial and Accounting Officer March 12, 2012 /s/ Scott E. Eston Scott E. Eston Trustee March 12, 2012 /s/ Benjamin C. Esty Benjamin C. Esty Trustee March 12, 2012 /s/ Thomas E. Faust Jr. Thomas E. Faust Jr. Trustee March 12, 2012 /s/ Allen R. Freedman Allen R. Freedman Trustee March 12, 2012 /s/ William H. Park William H. Park Trustee March 12, 2012 /s/ Ronald A. Pearlman Ronald A. Pearlman Trustee March 12, 2012 /s/ Helen Frame Peters Helen Frame Peters Trustee March 12, 2012 /s/ Lynn A. Stout Lynn A. Stout Trustee March 12, 2012 /s/ Harriett Tee Taggart Harriett Tee Taggart Trustee March 12, 2012 /s/ Ralph F. Verni Ralph F. Verni Trustee March 12, 2012
